Exhibit 10.17
 


February 17, 2005


Mr. Matthew W. Milne
 


Dear Matt,


I am pleased to present you with this new offer to act as the interim President
of ViewSonic Americas, in addition to your current role of Senior Vice
President, Business Development and Strategy, reporting to James Chu, our Chief
Executive Officer, at our Walnut, California headquarters. Included in this new
offer of employment are some changes to your compensation as follows:


·
Base compensation increase to $11,953.85 paid bi-weekly less payroll deductions
and all required withholdings, (an additional $900 monthly or $310,800
annualized, less payroll deductions and all required withholdings).

·
If ViewSonic chose to dismiss you from the company, for any reason other than a
gross performance/misconduct issue, we will guarantee to pay salary continuance
for a minimum of 3 (three) months in excess of our standard guidelines in effect
at the time of your dismissal to assist with your career transition to a new
company. This in no way will change your at-will status with the company, but
just guarantee a payment should the need arise to dismiss your services, under
the at-will rules.

·
In addition we will be reviewing your stock options and making an additional
stock grant recommendation, when we review all key employees subsequent to the
settlement of the stock re-pricing issue.

·
All other compensation, benefits and other terms and conditions at the time of
hire will not be changed.





I look forward to your continued success with the company.


Sincerely,




/s/ James Chu
James Chu
Chairman, CEO and President






I accept the above offer




/s/ Matthew W. Milne                                    2/22/2005
Date


Cc:Employee File
